Appellate Case: 22-3080     Document: 010110699189          Date Filed: 06/21/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               June 21, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  RAMONA I. MORGAN,

        Petitioner - Appellant,

  v.                                                            No. 22-3080
                                                       (D.C. No. 5:22-CV-03064-SAC)
  GLORIA GEITHER,                                                 (D. Kan.)

        Respondent - Appellee.
                       _________________________________

                ORDER DENYING CERTIFICATE OF APPEALABILITY*
                       _________________________________

 Before MORITZ, KELLY, and EID, Circuit Judges.
                   _________________________________

        Ramona Morgan, a state prisoner, filed her second habeas application under

 28 U.S.C. § 2254, and the district court dismissed it for lack of jurisdiction. She seeks a

 certificate of appealability (COA) to appeal the dismissal.1 We deny a COA and dismiss

 this matter.

        In 2008, a Kansas jury convicted Ms. Morgan of two counts of second-degree

 murder and one count of aggravated battery. In 2015, she unsuccessfully sought habeas


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         Ms. Morgan has filed (1) a combined brief and application for a COA and (2) a
 “Motion for Issuance of Certificate of Appealability.” We have considered both filings,
 construing them liberally because Ms. Morgan represents herself, see Hall v. Bellmon,
 935 F.2d 1106, 1110 (10th Cir. 1991).
Appellate Case: 22-3080       Document: 010110699189         Date Filed: 06/21/2022      Page: 2



 relief under § 2254. She filed her second § 2254 application this year, raising two claims:

 the trial court should have ordered a mistrial, and her trial counsel should have introduced

 a recording of a 911 call.

        A district court lacks jurisdiction over the merits of a second § 2254 application

 unless the appropriate court of appeals has authorized the prisoner to file it. In re Cline,

 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam). Faced with Ms. Morgan’s

 unauthorized second application, the district court had two options: dismiss the

 application or transfer it to this court. See id. at 1252. Transfer is appropriate when it

 furthers the interests of justice. See id.; 28 U.S.C. § 1631. The district court concluded

 that a transfer would not further the interests of justice and dismissed Ms. Morgan’s

 application.

        To appeal the dismissal, Ms. Morgan needs a COA. See 28 U.S.C.

 § 2253(c)(1)(A). We may grant a COA if she shows that jurists of reason would find it

 debatable whether her application “states a valid claim of the denial of a constitutional

 right, and that jurists of reason would find it debatable whether the district court was

 correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478 (2000). We need

 not consider whether her application states a valid constitutional claim because the

 district court’s procedural ruling is beyond debate.

        Ms. Morgan does not dispute that she has filed a prior § 2254 application or that

 she lacked authorization to file her current one. But she appears to challenge the district

 court’s discretionary decision to dismiss her application rather than transfer it to this

 court for authorization.

                                               2
Appellate Case: 22-3080       Document: 010110699189           Date Filed: 06/21/2022      Page: 3



        A claim “presented in a prior application” will not be authorized. 28 U.S.C.

 § 2244(b)(1). And a new claim will be authorized “only if it falls within one of two

 narrow categories—roughly speaking, if it relies on a new and retroactive rule of

 constitutional law or if it alleges previously undiscoverable facts that would establish [the

 prisoner’s] innocence.” Banister v. Davis, 140 S. Ct. 1698, 1704 (2020); see

 § 2244(b)(2).

        Ms. Morgan presented the claim involving the 911 call in her first habeas

 application. And her claim that the trial court should have ordered a mistrial “fails on its

 face to satisfy any of the authorization standards.” Cline, 531 F.3d at 1252. The claim

 relies on events that occurred during trial; it does not rely on previously undiscoverable

 facts. Nor does it rely on a new and retroactive rule of constitutional law. Because

 Ms. Morgan’s claims plainly would not warrant authorization, there can be no reasonable

 debate over the district court’s decision to dismiss her application rather than transfer it.2

 See id. (“Where there is no risk that a meritorious successive claim will be lost absent a

 § 1631 transfer, a district court does not abuse its discretion if it concludes it is not in the

 interest of justice to transfer the matter to this court for authorization.”).

                                         *       *      *




        2
         The district court also concluded that Ms. Morgan’s mistrial claim appeared to be
 time-barred and unlikely to have merit. We need not consider these additional reasons
 supporting dismissal.
                                                 3
Appellate Case: 22-3080   Document: 010110699189       Date Filed: 06/21/2022     Page: 4



       Ms. Morgan’s motion and application for a COA are denied. This matter is

 dismissed.


                                           Entered for the Court



                                           CHRISTOPHER M. WOLPERT, Clerk




                                          4